
	

114 SRES 582 IS: Recognizing and honoring the life of Jose Fernandez.
U.S. Senate
2016-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 582
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2016
			Mr. Rubio (for himself and Mr. Nelson) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing and honoring the life of Jose Fernandez.
	
 Whereas Jose Fernandez was born in Santa Clara, Cuba, on July 31, 1992; Whereas Jose Fernandez attempted to escape Cuba on 4 separate occasions and was imprisoned by the Cuban Government for doing so;
 Whereas during one of his attempts to escape Cuba, Jose Fernandez saved the life of his mother by diving into the water to rescue her after she fell into the Yucatan channel;
 Whereas Jose Fernandez came to the United States on April 5, 2008; Whereas Jose Fernandez was a graduate of Braulio Alonso High School in Tampa, Florida;
 Whereas Jose Fernandez was drafted by the Miami Marlins in the first round of the 2011 Major League Baseball Draft as the 14th overall selection;
 Whereas Jose Fernandez signed with the Marlins on August 15, 2011; Whereas Jose Fernandez started his first Major League Baseball game on April 7, 2013;
 Whereas Jose Fernandez won the 2013 National League Rookie of the Year award; Whereas, in 2013, after more than 5 years and with the help of the Marlins, Jose Fernandez was reunited with his grandmother, whom he called the love of his life;
 Whereas Jose Fernandez became a United States citizen on April 24, 2015; Whereas Jose Fernandez was a 2-time All-Star, with a career record of 38 wins, 17 losses, 589 strikeouts, and a 2.58 earned run average;
 Whereas Jose Fernandez gave back to his community through charities such as Live Like Bella, the Marlins Foundation, and the Marlins Ayudan;
 Whereas, on September 25, 2016, Jose Fernandez died in a tragic boating accident with his 2 friends, Emilio Macias and Eduardo Rivero;
 Whereas Emilio Macias and Eduardo Rivero graduated from G. Holmes Braddock Senior High School in Miami, Florida;
 Whereas Jose Fernandez, through his hard work, devotion, and optimism, brought great joy to his family, especially his mother and grandmother; and
 Whereas Jose Fernandez’s pursuit of the American dream was a great source of pride for the Cuban exile community of the United States: Now, therefore, be it
		
	
 That the Senate— (1)honors the life and accomplishments of Jose Fernandez;
 (2)offers heartfelt condolences to— (A)the family, friends, loved ones, and teammates of Jose Fernandez; and
 (B)the family and friends of Emilio Macias and Eduardo Rivero; (3)commends the significant contributions that Jose Fernandez made, on and off the field, to—
 (A)the City of Tampa, Florida; (B)the City of Miami, Florida; and
 (C)the State of Florida; and (4)recognizes the memory of Jose Fernandez as an inspiration for all who seek freedom and a better life in the United States.
			
